 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                        3:19-CV-738-MMD-CLB

10                  Plaintiff,                      Order for Summons and Warrant of Arrest
                                                    in Rem for the Property and Notice
11                  v.

12 $43,513.00 in United States Currency,

13                  Defendant.

14           A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

15 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

16 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

17 reviewed the Complaint, has found probable cause and that the United States has

18 possession of the defendant property; therefore, the clerk shall issue a Summons and

19 Warrant of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule G(3)(b).

20           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that a Summons

21 and Warrant of Arrest in Rem for the Property issue against the $43,513.00 in United

22 States Currency (property);

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

24 States seize, arrest, attach, take into custody, and retain the property;
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 2   the action and the arrest be given by the United States on the United States= official internet

 3   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 4   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

 5   this action;

 6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 7   the Complaint for Forfeiture In Rem, this Order, the Summons and Warrant of Arrest in

 8   Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be personally

 9   served or sent by certified mail, return receipt requested, and regular mail to any person

10   who reasonably appears to be a potential claimant on facts known to the United States

11   before the end of the 60 day publication period which is reasonably calculated to notify

12   potential claimants of this action;

13           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

14   States shall file proof of publication and service with the Clerk of this Court;

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

16   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

17   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

18   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

19   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

20   of perjury pursuant to 28 U.S.C. § 1746;

21           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

22   or entity must file the verified claim with the Clerk of the above-entitled Court no later than

23   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

24   ///
                                                     2
 1   the first day of publication on the official internet government forfeiture site,

 2   www.forfeiture.gov;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 4   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

 5   Rule 12 with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 6   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days

 7   after filing the verified claim;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 9   or entity must serve a copy of the verified claim and the answer at the time of each filing on

10   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

11   1100, Las Vegas, Nevada 89101.

12          Failure to file a verified claim and an answer within the prescribed times shall result

13   in a judgment of forfeiture by default.

14                 December 23
            DATED ___________________, 2019.

15

16
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

                                                     3
